Citation Nr: 1714554	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease.

3.  Entitlement to service connection for a bladder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to May 1980 and from February 1981 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and in October 2009 she testified at a hearing before a Decision Review Officer.  Transcripts of both hearings are of record.

In a written statement received in November 2016, the Veteran indicated she wished to open a claim for entitlement to service connection for venereal diseases (to include syphilis and gonorrhea).  The Veteran is advised that her statement does not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  Therefore, the Agency of Original Jurisdiction should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.



REMAND

Initially, the Board notes that the Veteran's active duty service treatment records are incomplete and only contain records dated from May 1990 to February 1993.  A June 1, 1993, deferred rating decision indicates that the Veteran's active duty service treatment records were only partially received and that records dated January 1980 to May 1980 and February 1981 to May 1990 should be requested from the National Personnel Records Center (NPRC).  A June 17, 1993, response from the NPRC indicates they were not on file there and that the inquiry was referred to VA address code 11.  The record also contains requests from the NPRC to VA address code 11 dated August 1993, September 1993, and February 1994.  In April 1994, the NPRC informed the RO that their inquiry regarding outstanding medical records was referred to the Commander of the U.S. Army Reserve Personnel Center in St. Louis, Missouri, and that any further correspondence regarding this inquiry should be sent to that office.

The Board notes that with regard to all federal records requests, the RO must continue to request these records from all appropriate records repositories until the records are received, a response is received that the records do not exist, or it is determined that further attempts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2016).  The Veteran's outstanding service treatment records were never received and the evidence does not reflect that the RO ever followed up with the U.S. Army Reserve Personnel Center.  Moreover, the Veteran was never informed of the inability to obtain these records as required by VA regulation.  38 C.F.R. § 3.159(e) (2016).

Accordingly, these records must be requested from the appropriate records repositories on remand.  If any of the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide to the Veteran and her representative as outlined by VA regulations.  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and her representative, and the Veteran and her representative must be given an adequate opportunity to respond.

Increased Rating for Sinusitis

The Veteran's claim for an increased rating for sinusitis was last adjudicated by the RO in an August 2016 Supplemental Statement of the Case, which considered VA treatment records dated through June 2016.  Since then, VA treatment records have been uploaded to VBMS dated through April 2017, which have not been considered by the RO in the first instance.  Therefore, a remand is required.  Additionally, development must be undertaken to obtain all outstanding VA treatment records, and those records must be associated with the evidence before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, in an April 2017 statement, the Veteran indicated that her sinusitis symptoms had worsened.  Her last VA examination assessing the severity of her sinusitis was completed in August 2016.  While the Veteran's claim is in remand status, she should also be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Service Connection for a Respiratory Disorder

In May 2016, the Board reopened and remanded the Veteran's claim for service connection for asthma, based on private medical evidence of record confirming a diagnosis of asthma.  The Veteran was afforded a VA examination in August 2016, and the examiner determined the Veteran did not have a diagnosis of asthma, but rather had a diagnosis of chronic obstructive pulmonary disease (COPD).  Accordingly, the Board has broadly recharacterized the Veteran's claim on appeal as service connection for a respiratory disorder, to include asthma and COPD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board finds a remand is required because the August 2016 VA examiner failed to provide a medical opinion regarding the Veteran's diagnosed COPD.  Moreover, given the discrepancy in diagnoses (asthma versus COPD), a new VA examination and opinions are required for clarification purposes and to determine the etiology of all respiratory disorders present during the period of the claim.

Service Connection for a Bladder Disorder

The Veteran claims she has urinary incontinence, which she believes is a manifestation of her service-connected low back disability.  When this case was last before the Board in May 2016, it was remanded to provide the Veteran with an examination and to obtain a medical opinion.  The examiner provided adequate opinions finding that the Veteran's urinary stress incontinence did not begin in or was due to her active duty service and that her urinary stress incontinence was not caused by her service-connected low back disability.  However, with regard to the opinion on aggravation, the examiner used the wrong legal standard.  Instead of determining whether it was at least as likely as not (50 percent probability or higher) that the Veteran's urinary stress incontinence was or was not aggravated by her low back disability, the examiner found the Veteran's urinary stress incontinence "clearly and unmistakably" existed prior to service and was not aggravated beyond its natural progression.  The Board notes that this is contrary to the examiner's opinions referenced above and that there is no evidence whatsoever that the Veteran's urinary stress incontinence existed prior to service.  Accordingly, new opinions must be obtained.

Moreover, as referenced in the introduction of this remand, in November 2016 the Veteran indicated she wished to file a claim for venereal diseases, to include syphilis and gonorrhea.  In that same statement, she also indicated that she experienced urinary tract infections during service.  The Board notes that in adjudicating the current issue before it, consideration will be given to all bladder disorders present during the period of the claim (even if they have since resolved), to include urinary tract infections.  A review of the VA treatment records currently associated with the evidence before the Board does not reflect any diagnoses of urinary tract infections during the period of the appeal.  Although private treatment records reflect possible assessment of urinary tract infections, the Veteran's private physician, in a February 2009 letter to another physician, ultimately determined that the Veteran's bladder dysfunction was due to urinary incontinence.  However, while the Veteran's claim is in remand status, if any additional treatment records reflect any diagnoses of urinary tract infections, or any other bladder disorders other than urinary incontinence, opinions regarding the etiology of those diagnosed disorders must be obtained.

Based on the foregoing, addendum medical opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the evidence of record before the Board.

2.  The RO must make as many requests as are necessary to obtain the Veteran's outstanding service treatment records, dated January 1980 to May 1980 and February 1981 to May 1990, from all appropriate records repositories.  The Board notes that the Veteran's last name during her active duty service differs from her current last name.

The named records must be requested until they are received, a response is received that the records do not exist, or it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If any of the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide to the Veteran and her representative as outlined by VA regulation.  See 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and her representative, and the Veteran and her representative must be given an adequate opportunity to respond.

3.  Following completion of steps 1 and 2 above, afford the Veteran a VA examination to assess the current severity of her sinusitis.  The examiner must describe in detail all symptomatology associated with the Veteran's sinusitis.

4.  Following completion of steps 1 and 2 above, afford the Veteran a VA examination to determine the nature and etiology of all diagnosed respiratory disorders.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

First, the examiner is requested to identify all diagnosed respiratory disorders present during the period of the claim (from December 2006 to the present).  If the examiner determines that asthma or COPD was incorrectly diagnosed at any time during the period of the claim, he or she must explain the basis for this opinion and must also explain the diagnostic criteria required to make a diagnosis of asthma or COPD and/or how each disorder is routinely diagnosed in the medical community. 

Then, with respect to each diagnosed respiratory disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the diagnosed respiratory disorder began in or is otherwise etiologically related to the Veteran's active service.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any requested opinion cannot be provided without resorting to speculation, the examiner must so state and explain why this is so.

5.  Following completion of steps 1 and 2 above, obtain additional opinions to determine the nature and etiology of all diagnosed bladder disorders present during the period of the claim.  A new examination is not required unless the medical professional designated to provide the opinions finds one is necessary.  The electronic claims file must be made available for review.

Following a review of the Veteran's lay statements and private and VA medical records, the medical professional is requested to identify all diagnosed bladder disorders present during the period of the claim (from July 2008 to the present), to include, but not limited to, urinary stress incontinence.

Then, with respect to each diagnosed bladder disorder, the examiner is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or higher) that the diagnosed bladder disorder began in or is otherwise etiologically related to the Veteran's active service.

* Whether it is at least as likely as not (50 percent probability or higher) that the diagnosed bladder disorder was caused by the Veteran's service-connected low back disability.

* Whether it is at least as likely as not (50 percent probability or higher) that the diagnosed bladder disorder was aggravated by the Veteran's service-connected low back disability.

The examiner is informed that the term "aggravation" is defined as a permanent worsening of the disease or disability beyond the natural progression.

The examiner is informed that if there are any urinary tract infections found during the period of the claim, even if they have since resolved, that medical opinions regarding the etiology of urinary tract infections are still required.  If any urinary tract infections are found, the examiner should specifically address the Veteran's contentions that she believes that the gonorrhea and syphilis she was diagnosed with during active service caused her current bladder dysfunction.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any requested opinion cannot be provided without resorting to speculation, the examiner must so state and explain why this is so.

6.  The Veteran must be notified that it is her responsibility to report for any scheduled examinations and to cooperate in the development of her claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination must be associated with the record.

7.  The examination reports and opinions must be reviewed by the RO to ensure they are compliant with the directives of this remand.  If deficient in any manner, corrective action must be taken at once.

8.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

